Citation Nr: 1548331	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  06-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral knee condition and, if so, whether service connection, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is warranted. 

2.  Entitlement to service connection for migraine/tension headaches, to include as secondary to service-connected PTSD, fibromyalgia, and/or degenerative disc disease of the cervical spine with spinal stenosis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD and/or irritable bowel syndrome (IBS)/diverticulitis/hiatal hernia/gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremity and left lower extremities, to include as secondary to service-connected PTSD, fibromyalgia, low back strain, and/or degenerative disc disease of the 

cervical spine with spinal stenosis, or as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected PTSD, or as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for residuals of gall bladder removal, to include as secondary to service-connected PTSD and/or IBS/diverticulitis/hiatal hernia/GERD, or as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  

7.  Entitlement to an initial rating in excess of 30 percent for PTSD. 

8.  Entitlement to a rating in excess of 30 percent IBS/diverticulitis/hiatal hernia/ GERD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to July 1996, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 rating decision issued by the Regional Offices (ROs) in Seattle, Washington, which granted service connection for PTSD and assigned an initial 30 percent rating, awarded an increased rating of 30 percent for the service-connected gastrointestinal disability, declined to reopen the claim for service connection for a bilateral knee condition, and denied service connection for the remaining issues on appeal.    

The Board notes that, in an October 2006 letter, the RO granted increased dependency compensation effective August 1, 2006.  Thereafter, later in October 2006, the Veteran entered a notice of disagreement as to the assigned effective date and a statement of the case was issued in February 2008.  Thereafter, in March 2008, the Veteran perfected an appeal of such issue.  However, a review of the Veterans Appeals Control and Locator System reveals that he withdrew such issue from appeal in September 2008.  As such, the RO did not certify the issue for appeal and the Board has not taken action on such claim, to include in prior remands.  However, if the Veteran believes such appeal was withdrawn in error, he should so inform the RO.
 
In November 2006 and June 2008, the Veteran and his spouse testified at RO hearings before a Decision Review Officer.  Transcripts of these proceedings have been associated with the record.

The Board remanded the appeal in June 2010 and October 2012 in order to afford the Veteran a Board hearing.  In June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the record. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

During the June 2015 Board hearing, the Veteran indicated that he had submitted a timely notice of disagreement with regard to a September 2008 rating decision denying service connection for a lung disorder.  A review of the record is negative for a notice of disagreement with regard to the denial of service connection for a lung disorder.  Therefore, as the AOJ has not addressed the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lung disorder, the Board does not have jurisdiction over this issue.  As such, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues pertaining to the Veteran's bilateral knee disorder, headaches, and sleep apnea are addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a decision issued in September 1996, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee condition.  The Veteran entered a notice of disagreement in November 1996 and a statement of the case was issued in December 1996; however, he failed to perfect his appeal.

2.  Evidence added to the record since the final September 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee condition.

3.  Resolving all doubt in his favor, the Veteran's degenerative joint disease of the bilateral knees is proximately due to his service-connected PTSD.

4.  Resolving all doubt in his favor, the Veteran's migraine headaches are proximately due to his service-connected degenerative disc disease of the cervical spine with spinal stenosis.

5.  Resolving all doubt in his favor, the Veteran's sleep apnea is proximately due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2015)].	

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Degenerative joint disease of the bilateral knees is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2015).

4.  Migraine headaches are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  Sleep apnea is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a bilateral knee condition and grant service connection degenerative joint disease of the bilateral knees, migraine headaches, and sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

I. New and Material Evidence Analysis

The Veteran submitted an original claim for service connection for a bilateral knee condition in August 1996.  By rating decision dated in September 1996, the RO denied service connection for a bilateral knee condition and, in rendering such decision, considered the Veteran's service treatment records dated from March 1976 to December 1995 and an August 1996 VA examination report.  Specifically, the RO noted that service treatment records were negative for complaints regarding the knees.  The RO also considered the Veteran's statements, made at the August 1996 VA examination, that he had aching in his knee for the prior five years after climbing stairs or ladders, and that he had not been treated for it during service.  The RO further noted the VA examiner's findings indicating normal appearing knees bilaterally with no tenderness, redness, or swelling, no laxity, and no significant crepitus.  The examiner also indicated that the Veteran could do a full weight-bearing squat without difficulty, although it caused mild discomfort.  The RO ultimately concluded that service connection was not warranted as there was no evidence of a condition incurred in service or shown to a compensable degree following service.

The Veteran was notified of the decision and his appellate rights in September 1996.  Although the Veteran submitted a timely notice of disagreement in November 1996, he did not perfect an appeal after the RO issued a December 1996 statement of the case.  Therefore, the RO's decision of September 1996 is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for a bilateral knee condition was received prior to the expiration of the appeal period stemming from the September 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(a)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board acknowledges that the March 2008 supplemental statement of the case indicated that the Veteran had submitted a service treatment record showing a diagnosis of patella tendonitis, which was considered new and material evidence.  However, a review of the record indicates that the Veteran's complete service treatment records, including the November 1993 service treatment record reflecting such a diagnosis, was previously of record at the time of the September 1996 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In June 2004, the Veteran requested to reopen his claim for service connection for a bilateral knee condition.  In connection with such claim, the Veteran submitted medical evidence, dated as early as June 2004, showing a diagnosis of degenerative joint disease of the bilateral knees and several medical opinions relating the Veteran's bilateral knee disorders to his weight gain which, in turn, is due to his PTSD.  By rating decision issued in May 2005, the RO continued the denial of service connection for a bilateral knee condition, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  Thereafter, the Veteran perfected an appeal of this decision.  In connection with his appeal, he was afforded a VA examination in January 2008 pertinent to the claimed bilateral knee condition.  Significantly, the examiner opined that the Veteran's bilateral knee condition was due, in part, to his weight gain.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since the September 1996 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denial has been received, to include evidence of a current diagnosis of degenerative joint disease of the knees, opinions relating the Veteran's bilateral knee disabilities to his weight gain and his weight gain to his service-connected PTSD, as well as the Veteran's competent statements, which are also presumed credible for the purposes of reopening a claim, that he is currently experiencing bilateral knee problems which have continued since his military service.  

As the prior denial in September 1996, which was continued in the December 1996 statement of the case, was based upon a finding that the Veteran did not have a current bilateral knee condition related to service.  The evidence received since such time indicates that his bilateral knee condition may be related to a service-connected disability.  Therefore, the Board finds that the evidence added to the record since the final September 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee condition.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for a bilateral knee condition.


II.  Service Connection Analysis

As the RO reopened the Veteran's claim for service connection for a bilateral knee condition and considered it on the merits in the March 2008 supplemental statement of the case, there is no prejudice to him in the Board considering such claim on a de novo basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the issues of entitlement to service connection for a bilateral knee disorder and sleep apnea, the Veteran contends that such disorders are either directly related to service or caused by weight gain due to his service-connected PTSD.  With regard to the issues of entitlement to service connection for migraine headaches and peripheral neuropathy of the right upper extremity, the Veteran contends that such disorders are either directly related to service or, in the alternative, caused or aggravated by his service-connected cervical spine disorder.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in June 2004, the amended regulations do not apply.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A. Bilateral knee disorder

With regard to the bilateral knee issue, a review of the record shows a diagnosis of bilateral knee degenerative arthritis as early as June 2005.  The Veteran contends that his bilateral knee disorders are related to his military service, specifically, repeated wear and tear of the knees due to physical training required for him to be a rescue swimmer and/or a November 1993 motor vehicle accident.  Alternatively, the Veteran contends that his bilateral knee disorders are caused by weight gain due to his service-connected PTSD.  

With regard to the direct aspect of the Veteran's claim, his service treatment records show an impression of left knee patella tendonitis following a November 1993 motor vehicle accident and, in the December 1995 report of medical history upon separation, the Veteran reported "yes" to "'trick' or locked knee."  

With regard to the secondary aspect of the Veteran's claim, in an August 2004 VA treatment record, he was advised to lose weight and it was noted that, as the Veteran "loses weight this should dramatically impact the symptoms experienced at the patellofemoral joint"  In a January 2005 statement, Dr. O.S.B., the Veteran's private treating physician, opined that it was "as likely as not that [the Veteran's] PTSD contributed to fatigue and weight gain and resultant obesity."  In a May 2005 statement, Dr. P.R.P., the Veteran's private treating physician, opined that the Veteran's bilateral knee and foot pain was significantly exacerbated by his PTSD.  

Furthermore, a January 2008 VA general examiner opined that the Veteran's mild degenerative disease in both knees, or bilateral knee condition, is as likely as not secondary to weight gain.  However, the January 2008 VA general examiner went on to provide a negative opinion regarding a relationship between the Veteran's bilateral knee disorder and his service-connected PTSD, finding that there was "no literature to support that weight gain is caused by PTSD."  Subsequently, a January 2008 VA psychiatric examiner was asked whether the Veteran's bilateral knee disorder was secondary to weight gain from PTSD, a vehicle accident in service, and/or fibromyalgia, and the examiner stated that she could not resolve this issue without resort to mere speculation and cited Rona, R.J., Hyams, K.C., & Wessely, S. (2005) Screening for psychological illness in military personnel, Journal of the American Medical Association, 293, 10, 1257-1260.  In March 2008, the Veteran submitted medical treatise evidence noting that PTSD can result in weight gain or loss.  

The Board finds that the collective opinions from Dr. O.S.B. regarding the Veteran's PTSD contributing to fatigue and weight gain, and resultant obesity as well as the January 2008 VA examiner's opinion that the Veteran's bilateral knee disorder was as likely as not secondary to weight gain are sufficient to grant the claim.  While the January 2008 VA general examiner indicated that there was "no literature to support that weight gain is caused by PTSD," the rationale for this opinion appears flawed as there does appear to be evidence in the literature that PTSD can result in weight gain or loss.  Dr. O.S.B.'s opinion that the Veteran's PTSD contributed to fatigue and weight gain and resultant obesity along with the medical treatise evidence relating weight gain to PTSD cited by the January 2008 VA psychiatric examiner and the Veteran in his March 2008 statement are sufficient to provide a relationship between the Veteran's service-connected PTSD and his weight gain.  

As such, the Board resolves all doubt in favor of the Veteran and finds that, based on the nexus opinions of Dr. O.S.B. and the January 2008 VA general examiner, that the Veteran's degenerative joint disease of the bilateral knees is proximately due to his service-connected PTSD.  Therefore, service connection for such disorder on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310; Gilbert, supra.

B. Migraine headaches

With regard to the migraine headaches issue, a review of the record shows a diagnosis of migraine/tension headaches as early as 1998.  The Veteran contends that his migraine headaches are related to his military service, specifically due to a November 1993 motor vehicle accident wherein he bumped his head.  Alternatively, the Veteran contends that his migraine headaches are caused or aggravated by his service-connected PTSD, fibromyalgia, and/or cervical spine disorder. 

With regard to the direct aspect of the Veteran's claim, his service treatment records show tenderness above the right eye and headaches following a November 1993 motor vehicle accident and in the Veteran's December 1995 report of medical history upon separation, the Veteran reported "yes" to "frequent or severe headaches."  

With regard to the secondary aspect of the Veteran's claim, a March 2005 statement from Dr. J.P.K., the Veteran's private treating physician, notes that the Veteran had been treated for complaints of neck pain, lower back pain, mid back pain, headaches, and numbness/tingling of the hands and feet since at least 1998.  Significantly, Dr. J.P.K. stated that it was his opinion that, on a more likely than not basis, the pain, headaches, and extremity paresthesias were directly related to the Veteran's spinal misalignments.  Also, a May 2005 VA treatment note reflects that it "is very likely that the migraines and radiating pain in [the Veteran's] arms are a result of radiation of muscle pain into his arms and radiation of cervical strap muscles into occipital muscles.  I have seen dramatic improvements in migraines when neck muscle pathology was addressed."  Furthermore in a May 2005 statement, Dr. P.R.P. opined that the Veteran's migraine headaches were significantly exacerbated by his PTSD.  

In contrast, a January 2008 VA general examiner provided a negative opinion regarding a relationship between the Veteran's migraine headaches and his service-connected cervical spine disorder, low back strain, PTSD, GERD, and fibromyalgia.  Specifically, the January 2008 VA general examiner opined that there was "no evidence in the literature that headaches are caused by any of the above conditions."  Subsequently, in March 2008, the Veteran submitted medical treatise evidence noting a relationship between migraine headaches and PTSD, specifically, a report regarding PTSD from Psychology Today that lists "headaches" as a medical or emotional issue of PTSD, and an article by E.J. Mundell from Healthday Reporter entitled "Migraines Can Signal Psychiatric Woes in Returning Iraq Vets."  

The Board finds that the collective opinions from Dr. J.P.K. and the May 2005 VA provider regarding the Veteran's migraine headaches resulting from his service-connected spine disorders are sufficient to grant the claim.  While the January 2008 VA general examiner indicated that there was "no evidence in the literature that headaches are caused by any of the above condition," the rationale for this opinion appears flawed as there does appear to be evidence in the literature that spine disorders can result in headaches.  The medical treatise evidence cited by the Veteran in his March 2008 statement are sufficient to provide a relationship between the Veteran's service-connected spine disorders and his migraine headaches.  

As such, the Board resolves all doubt in favor of the Veteran and finds that, based on the nexus opinions of Dr. J.P.K. and the May 2005 VA provider, that the Veteran's migraine headaches are proximately due to his service-connected spine disorders.  Therefore, service connection for such disorder on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert, supra.

C. Sleep apnea

With regard to the sleep apnea issue, a review of the record shows a diagnosis of obstructive sleep apnea as early as February 2001.  The Veteran contends that his sleep apnea is related to his military service.  Specifically, he alleges that he began having symptoms of sleep apnea as early as 1993 and was snoring loudly in service, particularly the last few years.  He also reported being treated for pain in his throat during service.  Alternatively, the Veteran contends that his sleep apnea is caused by weight gain due to his service-connected PTSD and/or secondary to his service-connected IBS/diverticulitis/hiatal hernia/GERD.  

With regard to the direct aspect of the Veteran's claim, his service treatment records do show throat pain and weight gain during service and in the Veteran's December 1995 report of medical history upon separation, the Veteran reported "yes" to "frequent trouble sleeping."  

With regard to the secondary aspect of the Veteran's claim, in a January 2005 statement, Dr. O.S.B. (the Veteran's private treating physician) opined that it was "as likely as not that [the Veteran's] PTSD contributed to fatigue and weight gain and resultant obesity.  It is as likely as not that obesity contributed to the development of OSA [obstructive sleep apnea].  It is as likely as not that [the Veteran's] OSA is secondary to his PTSD and obesity."  Subsequently, a January 2008 VA general examiner opined that the Veteran's sleep apnea was as likely as not secondary to weight gain.  Subsequently, a March 2005 VA respiratory examiner noted that the Veteran did have problems with throat swelling during his military service and that there was some reasonableness to the contention that PTSD can contribute to sleep apnea if the concomitant weight gain results primarily from the PTSD.  Furthermore in a May 2005 statement, Dr. P.R.P. opined that the Veteran's sleep apnea was significantly exacerbated by his PTSD.  

While the January 2008 VA general examiner went on to provide a negative opinion regarding a relationship between the Veteran's sleep apnea and his service-connected PTSD and/or GERD, significantly, that there was "no literature to support that sleep apnea is caused by [GERD] and there is no literature to support that weight gain is caused by [PTSD,]"a January 2008 VA psychiatric examiner was asked whether the Veteran's sleep apnea was secondary to weight gain from PTSD and/or GERD and the examiner wrote that she could not resolve this issue without resort to mere speculation and cited Kean, T.M., Wolfe, J., Taylor, K.L. (1987) Posttraumatic stress disorder: Evidence of diagnostic validity & methods of assessment, Journal of Clinical Psychology, 43, 32-43.  In March 2008, the Veteran submitted medical treatise evidence noting that PTSD can result in weight gain or loss and that sleep apnea is associated with stomach acid backflow into the throat.

The Board finds that the collective opinions from Dr. O.S.B. and the March 2005 VA respiratory examiner regarding the PTSD contributing to fatigue and weight gain and resultant obesity as well as both Dr. O.S.B. and the January 2008 VA general examiner's opinion that the Veteran's sleep apnea was as likely as not secondary to weight gain are sufficient to grant the claim.  While the January 2008 VA general examiner indicated that there was no literature to support that weight gain is caused by PTSD," the rationale for this opinion appears flawed as there does appear to be evidence in the literature that PTSD can result in weight gain or loss. Dr. O.S.B.'s opinion that the Veteran's PTSD contributed to fatigue and weight gain and resultant obesity along with the medical treatise evidence cited by the January 2008 VA psychiatric examiner and the Veteran in his March 2008 statement are sufficient to provide a relationship between the Veteran's service-connected PTSD and his weight gain.  

As such, the Board resolves all doubt in favor of the Veteran and finds that, based on the nexus opinions of Dr. O.S.B. and the January 2008 VA general examiner, that the Veteran's sleep apnea is proximately due to his service-connected PTSD.  Therefore, service connection for such disorder on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee condition is reopened.

Service connection for degenerative joint disease of the bilateral knees is granted.

Service connection for migraine headaches is granted.

Service connection for sleep apnea is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


A.  Bilateral foot disorder

With regard to the bilateral foot issue, a review of the record shows a diagnosis of bilateral foot arthritis as early as June 2004.  The Veteran contends that his bilateral foot disorder is related to his military service, specifically, repeated wear and tear of the feet due to physical training required for the Veteran to be a rescue swimmer and/or as a result of a November 1993 motor vehicle accident.  Alternatively, the Veteran contends that his bilateral foot disorders are caused by weight gain due to his service-connected PTSD.  

With regard to the direct aspect of the Veteran's claim, his service treatment records are negative for complaints regarding the feet and in the December 1995 report of medical history upon separation, he reported "no" to "foot trouble."  

With regard to the secondary aspect of the Veteran's claim, in a May 2005 statement, Dr. P.R.P. opined that the Veteran's bilateral foot pain was significantly exacerbated by his PTSD.  A January 2008 VA general examiner provided a negative opinion regarding a relationship between the Veteran's bilateral foot disorders and his service-connected PTSD.  Specifically, the examiner noted that the Veteran's bilateral foot arthritis is not caused by weight gain secondary to PTSD and that there was no literature to support that weight gain is caused by PTSD.  In March 2008, the Veteran submitted medical treatise evidence noting that PTSD can result in weight gain or loss.  The Veteran also wrote that the January 2008 VA general examiner's opinion that weight was not the cause of his bilateral foot disorder was contradicted by that examiner's conclusion that weight gain was the cause of his bilateral knee condition.  Furthermore, during the June 2015 Board hearing, the Veteran's representative testified that a June 2006 VA treatment record contains a positive nexus opinion relating the Veteran's bilateral foot arthritis to weight gain caused by the Veteran's PTSD.  Unfortunately, a review of the claims file is negative for such record.

Initially, the Board notes that no medical opinion regarding direct service connection has been obtained in this case.  Furthermore, while the January 2008 VA general examiner provided a negative opinion regarding a relationship between the Veteran's bilateral foot disorder and his service-connected PTSD, the rationale for this opinion appears flawed as there does appear to be evidence in the literature that PTSD can result in weight gain or loss.  Therefore, on remand, the Veteran should be afforded a VA examination so as to determine whether his bilateral foot disorder is related to his military service, to include his claimed in-service foot trauma as a result of the physical training required for the Veteran to be a rescue swimmer, and/or caused or aggravated by his service-connected PTSD, including any resultant weight gain.  

B.  Peripheral neuropathy of the bilateral upper and lower extremities

As the Veteran had documented service in Southwest Asia during the Persian Gulf War, consideration of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, regarding service connection for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, are for consideration.  

The Veteran's service treatment records show complaints of right arm numbness in August 1994 with a normal neurological examination.  Post-service records show complaints of numbness of the extremities as early as 1998.  The Veteran contends that his peripheral neuropathy began during military service.  Alternatively, he alleges that his peripheral neuropathy is caused or aggravated by his service-connected PTSD, fibromyalgia, and/or spine disorders. 

With regard to the secondary aspect of the Veteran's claim, a March 2005 statement from Dr. J.P.K. notes that the Veteran had been treated for complaints of neck pain, lower back pain, mid back pain, headaches, and numbness/tingling of the hands and feet since at least 1998.  Significantly, Dr. J.P.K. wrote that it was his opinion that, on a more likely than not basis, the pain, headaches, and extremity paresthesias were directly related to the Veteran's spinal misalignments.  Also, in a May 2005 VA treatment notes that it "is very likely that the migraines and radiating pain in [the Veteran's] arms are a result of radiation of muscle pain into his arms and radiation of cervical strap muscles into occipital muscles."  

A January 2008 VA peripheral nerves examination diagnosed mild right tibial neuropathy per nerve conduction test and right carpal tunnel syndrome.  A January 2008 VA general examiner provided a negative opinion regarding a relationship between the Veteran's claimed peripheral neuropathy of the upper extremities and his service-connected cervical spine disorder, low back strain, PTSD, in-service motor vehicle accident, and fibromyalgia.  Specifically, the January 2008 VA general examiner opined that there was "no evidence on examination that the [V]eteran has peripheral neuropathy of the bilateral upper extremities."  The January 2008 VA general examiner also provided a negative opinion regarding a relationship between the Veteran's claimed peripheral neuropathy of the lower extremities and his service-connected cervical spine disorder, low back strain, PTSD, in-service motor vehicle accident, and fibromyalgia.  Specifically, the January 2008 VA general examiner opined that the Veteran's "right tibial neuropathy, which is not bilateral peripheral neuropathy is not a result or secondary to low back strain, [PTSD], vehicle accident in service, [or] fibromyalgia."  A January 2008 VA psychiatric examiner was asked whether the Veteran's claimed peripheral neuropathy of the bilateral lower extremities was secondary to low back strain, PTSD, vehicle accident in service, and/or fibromyalgia and the examiner wrote that she could not resolve this issue without resort to mere speculation and cited Chmielewski, P.M., Fernandes, O.L., Yee, C.M., & Miller, G.A., Ethnicity & Gender in scales of Psychosis Proneness and Mood Disorder, Journal of Abnormal Psychology, 104, 3, 464-470.  In March 2008, the Veteran wrote that no examination was done of his upper left extremity and that the January 2008 electromyography (EMG) testing was done using the "Luce" protocol instead of proper VA examination protocol.    

While the medical evidence shows a diagnoses of right carpal tunnel syndrome and right tibial neuropathy, it is unclear whether the Veteran has a diagnosis of peripheral neuropathy of the bilateral upper and/or lower extremities.  Furthermore, no examiner has offered an opinion as to whether the Veteran's right carpal tunnel syndrome is related to his in-service complaints of right arm numbness in August 1994, or whether such disorder, and right tibial neuropathy, are otherwise related to the Veteran's service or a service-connected disability.  Therefore, on remand, the Veteran should be afforded a VA examination so as to determine whether he has a diagnosis of peripheral neuropathy of the bilateral upper and/or lower extremities, to include consideration of the provisions related to an undiagnosed illness or other qualifying chronic disability and, if so, whether such diagnoses are related to his military service or, in the alternative, caused or aggravated by a service-connected disability.  

	C.  Gall bladder disorder

With regard to the gall bladder issue, a review of the record shows that the Veteran underwent surgery to remove his gall bladder in May 2002 with resulting complications to include dumping syndrome.  The Veteran contends that residuals from his gall bladder removal are related to his military service as he was treated for a diseased gall bladder in service.  Alternatively, the Veteran contends that his gall bladder removal and resulting residuals is caused and/or aggravated by his service-connected PTSD and/or IBS/diverticulitis/hiatal hernia/GERD.  

With regard to the direct aspect of the Veteran's claim, his service treatment records show that he was treated for possible gall bladder disease in April 1994 and found to have multiple small gall bladder wall polyps on upper gastrointestinal examination.  

With regard to the secondary aspect of the Veteran's claim, in a May 2005 statement, Dr. P.R.P. opined that the Veteran's gall bladder issues were significantly exacerbated by his PTSD.  A January 2008 VA general examiner provided a negative opinion regarding a relationship between the Veteran's gall bladder surgery/dumping syndrome and treatment for a biliary condition in service.  Specifically, the examiner wrote that the Veteran did not have treatment of a biliary condition in service.  In March 2008, the Veteran noted that the January 2008 VA examiner's negative opinion is contradicted by documentation in his service treatment records reflecting a clinical diagnosis of gall bladder disease while on active duty.  

Additionally, while the January 2008 VA general examiner provided a negative opinion on a direct basis, the rationale for this opinion appears flawed as the Veteran was treated for gall bladder issues during service.  Furthermore, the Board notes that no medical opinion regarding secondary service connection has been obtained in this case.  Therefore, on remand, the Veteran should be afforded a VA examination so as to determine whether the Veteran experiences residuals of his gall bladder removal to include consideration of the provisions related to an undiagnosed illness or other qualifying chronic disability or and, if so, whether such residuals are related to his military service, to include the documented treatment for possible gall bladder disease in April 1994 at which time the Veteran was found to have multiple small gall bladder wall polyps on upper gastrointestinal examination, or, in the alternative, caused or aggravated by a service-connected disability.  

D.  PTSD

With regard to the claim for an increased rating for PTSD, the Veteran was afforded VA psychiatric examinations in March 2005 and January 2008.  During the June 2015 Board hearing, he testified that these examinations were not conducted properly.  The Veteran indicated that the January 2008 examination was conducted by a licensed social worker, not a psychiatrist or a psychologist.  The Veteran's representative also requested a medical opinion regarding the severity of his PTSD since the effective date for the grant of service connection in 2004.  

A review of the March 2005 VA examination shows diagnoses of PTSD and alcohol dependence; however, a review of the January 2008 VA examination shows diagnoses of PTSD, a pain disorder associated with both psychological factors and a general medical condition, and schizoid personality disorder.  Significantly, the January 2008 VA examiner noted that, while there were signs and symptoms of PTSD they were, at best, mild.  The examiner noted that the Veteran's severe personality disorder was independently responsible for impairment in his psychosocial adjustment and quality of life.  His somatoform disorder, which had taken the form of a pain disorder, was associated with both psychological factors and medical conditions and was independently responsible for the Veteran's impairment in occupational functioning, psychosocial adjustment, and lowered quality of life due to pain.  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD as well as a retrospective opinion regarding the severity of the Veteran's PTSD since 2004.  In this regard, the Board observes that the Veteran was assigned a Global Assessment of Functioning (GAF) score of 55 at the time of the March 2005 VA examination, a GAF score of 40 in a November 2005 VA treatment record, a GAF score of 62 at the time of the January 2008 VA examination, and a GAF score of 45 in a September 2008 VA outpatient treatment record.  The Board observes that GAF is a scale ranging between 0 and 100 which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  Under this scale, a lowering of the GAF score may represent an increased severity of symptoms. Therefore, as the evidence suggests that the Veteran's PTSD symptomatology has changed in severity over the course of the appeal and may have increased in severity since the January 2008 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected major disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Also, a retrospective opinion would be helpful to determine which of the Veteran's post-January 2008 symptoms can be attributed to his PTSD and which can be attributed to his pain disorder/schizoid personality disorder.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  The Board notes that if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board further observes that, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), GAF scores are no longer used.  However, while 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit. 79 Fed. Reg. 45,093, 45,094-,096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board on October 26, 2009, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any evaluation of the Veteran's PTSD prior to August 4, 2014, must consider the criteria established in the DSM-IV.

E.  IBS/diverticulitis/hiatal hernia/GERD

With regard to the claim for an increased rating for IBS/diverticulitis/hiatal hernia/GERD, it is noted that the Veteran was afforded VA examinations in August 2004 and January 2008.  During the June 2015 Board hearing, the Veteran testified that his claimed gall bladder/dumping syndrome complicated his IBS/diverticulitis/ hiatal hernia/GERD.  The Veteran also requested consideration of another diagnostic code to rate his disability and/or extraschedular consideration for his IBS/diverticulitis/hiatal hernia/GERD as he is currently receiving the highest possible rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.  Initially, the Board notes that the Veteran's remanded claim for service connection for a gall bladder disorder appears to be inextricably intertwined with his claim for an increased rating for IBS/diverticulitis/hiatal hernia/ GERD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the adjudication of the Veteran's appeal for a higher rating for IBS/diverticulitis/hiatal hernia/GERD must be deferred pending the adjudication of the gall bladder claim.  

Furthermore, the Veteran has alleged that he suffers from severe gastrointestinal symptomatology that is not adequately addressed under 38 C.F.R. § 4.114, Diagnostic Code 7319.  In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  As such, the AOJ should consider whether referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted.

F.  Other Issues

With regard to all issues on appeal, in July 2005 correspondence the Veteran wrote that he was receiving disability benefits from the Social Security Administration (SSA).  However, neither a decision nor medical records underlying such an award are on file.  While SSA determinations are not binding on the Board, such records are potentially important to the Veteran's current claims before the Board.  On remand, the complete medical and administrative records related to any application for SSA disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also notes that the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for a bilateral foot disorder, peripheral neuropathy of the left upper and bilateral lower extremities, and a gall bladder disorder.  Such should be accomplished on remand.

Finally, as above, during the June 2015 Board hearing, the Veteran's representative testified that a June 2006 VA treatment record contains a positive nexus opinion relating the Veteran's bilateral foot arthritis to weight gain caused by the Veteran's PTSD  Unfortunately, a review of the claims file is negative for such record.  Also, the most recent VA treatment records in the file are dated in September 2008.  As such, while on remand, updated VA treatment records dated since September 2008 should be obtained, to include all records dated in June 2006.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated in June 2006 pertaining to the Veteran's bilateral foot claim and all VA treatment records dated since September 2008.  All reasonable attempts should be made to obtain any identified records.   

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Send the Veteran proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a bilateral foot disorder, peripheral neuropathy of the bilateral upper and lower extremities, and a gall bladder disorder as secondary to a service-connected disability.  

3. Contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

4. After all outstanding records have been associated with the record, afford the Veteran appropriate VA examination(s) to determine the current nature and etiology of his bilateral foot disorder, peripheral neuropathy of the bilateral upper and lower extremities, and a gall bladder disorder.  The paperless record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Bilateral Foot Disorder

(A)  For the Veteran's bilateral foot disorder, diagnosed as arthritis, the examiner should offer an opinion as to whether such is at least as likely as not related to his military service, to include the repeated wear and tear of the feet due to physical training required for the Veteran to be a rescue swimmer and/or as a result of a November 1993 motor vehicle accident.  

(B)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's arthritis of the feet manifested within one year of his service separation in July 1996, i.e., by July 1997, and, if so, describe the manifestations. 

(C)  The examiner should also offer an opinion as to whether it is as at least as likely as not that the Veteran's bilateral foot disorder is caused OR aggravated by his service-connected PTSD, to include the acknowledged weight gain as a result of such disability.  "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Peripheral Neuropathy

(A) The examiner should note and detail all reported symptoms of the Veteran's bilateral upper and lower extremities.  The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the extremities.

(B) The examiner should specifically state whether the Veteran's bilateral upper and lower extremity complaints are attributed to a known clinical diagnosis or diagnoses, including mild right tibial neuropathy and right carpal tunnel syndrome.     


(C) If any symptoms of the bilateral upper and lower extremities have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed bilateral upper and/or lower extremity disorder, to include mild right tibial neuropathy and right carpal tunnel syndrome, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia and/or his complaints of right arm numbness in August 1994.

(F)  For each diagnosed bilateral upper and/or lower extremity disorder, to include mild right tibial neuropathy and right carpal tunnel syndrome, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is caused OR aggravated by the Veteran's service-connected PTSD, to include the acknowledged weight gain as a result of such disability, fibromyalgia, low back strain, and/or degenerative disc disease of the cervical spine with spinal stenosis.  "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Gall Bladder Disorder

(A)  The examiner should identify all current diagnoses referable to a gall bladder disorder, to include any residuals or complications of the May 2002 surgery to remove the gall bladder, such as dumping syndrome.

(B)  For each gall bladder disorder and/or residual/complication, the examiner should offer an opinion as to whether such is at least as likely as not related to his military service, to include the Veteran's treatment for gall bladder problems in April 1994.  

(C)  The examiner should also offer an opinion as to whether it is as at least as likely as not that the Veteran's gall bladder disorder and/or residual/complication is caused OR aggravated by his service-connected PTSD, to include the acknowledged weight gain as a result of such disability, and/or IBS/diverticulitis/hiatal hernia/GERD.  "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is directed to the fact that it has been conceded that the Veteran's weight gain is due to his service-connected PTSD.  

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include the March 2005 statement from J.P.K. (regarding a nexus between extremity paresthesias and the Veteran's spinal misalignments); a May 2005 VA treatment note (regarding radiation of pain in the arms due to migraines); a May 2005 statement from Dr. P.R.P (regarding a nexus between a bilateral foot/gall bladder disorders and PTSD), an alleged June 2006 VA treatment record (regarding a nexus between a bilateral foot disorder and PTSD); the January 2008 VA general and psychiatric examination reports; the medical treatise evidence cited in the January 2008 VA general examination report and the Veteran's March 2008 statement; and all lay assertions.  A rationale for any opinion offered should be provided.

5. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to be conducted by a psychologist or psychiatrist to address the nature and severity of the Veteran's PTSD since the grant of service connection in 2004, to include separating the symptoms/impairment of any nonservice-connected psychiatric disorder from his PTSD.  The paperless record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD using the DSM-IV.  To the extent possible, the examiner should render a retrospective opinion regarding the severity of the Veteran's PTSD, from the date of the service connection award in June 2004.  Specifically, the examiner is requested to comment on the various GAF scores assigned throughout the appeal period indicating (with citation to symptom notations) whether such are consistent with the PTSD symptoms contemporaneously shown.  The examiner should specifically discuss the discrepancy in GAF scores assigned to the Veteran during the course of the appeal, ranging from 40 in November 2005 to 62 in January 2008.  

The examiner should also expressly indicate whether it is possible to distinguish the symptomatology attributable to the Veteran's service-connected PTSD from that attributable to the Veteran's nonservice-connected pain disorder/schizoid personality disorder; and, if so, the percentage or portion of the GAF score representing impairment due to the service-connected PTSD.  The examiner should clearly indicate if it is not possible to separate the symptoms and effects of the service-connected psychiatric disability from the nonservice-connected psychiatric disability.  

In rendering the requested opinions for the period in question, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record pertinent to the period in question.

The rationale for any opinion offered should be provided.

6. After completion of the foregoing, the AOJ should determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the IBS/diverticulitis/hiatal hernia/GERD under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


